In a condemnation proceeding, fee claimant Metromedia, Inc., appeals from so much of the twelfth separate and partial final decree of the Supreme Court, Queens County, dated July 24, 1973, as made a fee award to said claimant in the amount of $92,400. Decree modified, on the law and the facts, by increasing said fee award to $107,000. As so modified, decree affirmed, insofar as appealed from, with costs to appellant. Where properties such as those under consideration here are benefited by *875permitted nonconforming usage for industrial signs, reasonable increment for such nonconforming rights should have been allowed. Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.